Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 10/07/2021.  In the Amendment, applicant amended claims 1, 13 and 19.  As necessitated by the Amendment, Examiner hereby respectfully maintains 35 U.S.C § 101 rejections to claims 1-20. 
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claims 1, 13 and 19 recite the language of “receiving, from a first data source communicatively coupled to the one or more computing devices via a network, first data and a plurality of first index nodes that are generated by the first data source, each index node of the plurality of first index nodes comprising a plurality of first search keys corresponding to the first data; receiving, from a second data source communicatively coupled to the one or more computing devices via a network, second data and a plurality of second index nodes that are generated by the second data source, each index node of the plurality of second index nodes comprising a plurality of second search keys corresponding to the second data; and combining the plurality of first index nodes and the plurality of second index nodes with an index structure maintained by the one or more computing devices.”
Claim 1 recites the limitation of “receiving, from a first data source communicatively coupled to the one or more computing devices via a network, first data and a plurality of first index nodes that are generated by the first data source, each index node of the plurality of first index nodes comprising a plurality of first search keys corresponding to the first data; receiving, from a second data source communicatively coupled to the one or more computing devices via a network, second data and a plurality of second index nodes that are generated by the second data source, each index node of the plurality of second index nodes comprising a plurality of second search keys corresponding to the second data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “receiving” first data and second data in the context of these claim encompasses the user manually receiving an instruction.  Also similarly, the limitation of combining the plurality of first index nodes and the plurality of second index nodes with an index structure maintained by the one or more computing devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “combining” in the context of this claim encompasses the user manually organizing information/data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more computing device to perform the receiving, combining steps.  The computing devices in those steps is recited at a high-level of generality (i.e., as a computing device, processor, memory performing a generic computer function of returning a list/organizing data/information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the receiving, combining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1,  and includes all the limitations of claim 1. Claim 2 recites “wherein the plurality of first index nodes and the plurality of second index nodes are received in a compressed format”. The claim language provides only further receive an instruction which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 3 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 3 recites “decompressing the received plurality of first index nodes and the received plurality of second index nodes before said combining”. The claim language provides only further receive another instruction which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “wherein the first data source encodes the first data and the second data source encodes the second data in accordance with an encoding format”. The claim language provides only further encoding format which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “wherein the first data source serializes the first data and the second data source serializes the second data in accordance with one of a row-major format or a column-major format”. The claim language provides only further determining/defining/instruct data format which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “wherein the first data source filters the first data and the second data source filters the second data to remove particular data therefrom”. The claim language provides only further filter/remove/delete/edit information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “wherein the first data source formats the first data and the second data source formats the second data in accordance with at least one of a delimiter- separated value format, a JavaScript Object Notation format, or a binary format”. The claim language provides only further format data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “wherein the first data source is configured to constrain one or more first resources thereof that are utilized to perform at least one of compression of the first data; encoding of the first data; formatting of the first data; filtering of the first data; serialization of the first data; or generation of the plurality of first index nodes, and wherein the second data source is configured to constrain one or more second resources thereof that are utilized to perform at least one of: compression of the second data; encoding of the second data; formatting of the second data; filtering of the second data; serialization of the second data; or generation of the plurality of second index nodes”. The claim language provides only further format data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 9 recites “wherein said combining comprises: determining that an index node of the index structure and an index node of at least one of the plurality of first index nodes or the plurality of second index nodes have a size below a predetermined threshold; and merging the index node of the index structure and the index node of at least one of the plurality of first index nodes or the plurality of second index nodes”. The claim language provides only further define/determine/identify information of data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “wherein said combining comprises: determining that a first index node of the index structure and an index node of at least one of the plurality of first index nodes or the plurality of second index nodes comprise a number of duplicate search keys that exceed a predetermined threshold; and generating a second index node for the index structure that comprises the duplicate search keys, the second index node referencing the first index node of the index structure and the index node of at least one of the plurality of first index nodes or the plurality of second index nodes”. The claim language provides only further define/determine/identify the conflict data or duplicate information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 11 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “wherein the plurality of first index nodes comprise first location information specifying a location at which each of the plurality of first search keys is stored in a file system maintained by the one or more computing devices, and wherein the plurality of second index nodes comprise second location information specifying a location at which each of the plurality of second search keys is stored in the file system”. The claim language provides only further define/identify information of data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 12 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “further comprising: receiving a search query comprising a search key; traversing the index structure for the search key; determining at least one data record from at least one of the first data or the second data that comprises the search key; and returning the at least one data record responsive to the search query”. The claim language provides only further search data/key/information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 13-18: are essentially the same as claims 1-12 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-12. 
Regarding claims 19-20: are essentially the same as claims 1-12 except that they set forth the claimed invention as a computer readable storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-12. 
Accordingly, the claims 1-20 are not patent eligible.
	Examiner Notes
7.	Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhuse et al. (US PGPUB 2013/0232152, hereinafter Dhuse), in view of Vemulapati et al. (US PGPUB 2016/0335299, hereinafter Dhuse).
As to Claims 1, 13 and 19, Dhuse teaches:
A method implemented by one or more computing devices, comprising: 
receiving, from a first data source communicatively coupled to the one or more computing devices via a network, first data and a plurality of first index nodes that are generated by the first data source, each index node of the plurality of first index nodes comprising a plurality of first search keys corresponding to the first data (Dhuse, Figure 40A illustrates a plurality of first index node in conjunction with Figures 40D  and 41B, whereas Figure 40D illustrates index structure includes three leaf nodes and three index nodes [0297], whereas Figure 41B illustrates search module 450 [0312-0313]); 
receiving, from a second data source, communicatively coupled to the one or more computing devices via a network, second data and a plurality of second index nodes that are generated by the second data source, each index node of the plurality of second index nodes comprising a plurality of second search keys corresponding to the second data (Dhuse, Figure 40A illustrates a plurality of second index node in conjunction with Figure 40D illustrates index structure includes three leaf nodes and three index nodes [0297], whereas Figure 41B illustrates search module 450 [0312-0313]); and 
combining the plurality of first index nodes and the plurality of second index nodes with an index structure maintained by the one or more computing devices (Dhuse, Figures 44B, [0350] whereas an index structure diagram representing the index structure after combining nodes [0364]; Figure 44D, [0357];Fi Figure 44L illustrates joining nodes of an index [0374]).
To further clarify the feature of “search keys”.  
However, Vemulapati teaches search keys (Vemulapati, [0047] whereas tree data structure 100 includes key search).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Vemulapati and Dhuse are in the same field of endeavor such as hierarchical data storage, data processing – to provide method and system which implement search key based on database table to access row and fields in the row (Vemulapati, [0019]).
As to Claims 2, 14 and 20, Dhuse in combination with Vemulapati teaches:
 wherein the plurality of first index nodes and the plurality of second index nodes are received in a compressed format (Dhuse, Figure 6 in conjunction with Figure 40A, [0128] whereas segment security processing module 144 compress a data segment 152).

As to Claims 3 and 15, Dhuse in combination with Vemulapati teaches:
further comprising: decompressing the received plurality of first index nodes and the received plurality of second index nodes before said combining (Dhuse, Figure 6 in conjunction with Figure 40A, [0172] whereas data decompression).

As to Claim 4, Dhuse in combination with Vemulapati teaches:
 wherein the first data source encodes the first data and the second data source encodes the second data in accordance with an encoding format (Dhuse, [0099] whereas data encoding/decoding scheme, [0207] whereas a plurality of DS encoded data (e.g., 1 through n, where n is an integer greater than or equal to two) and stores a plurality of DS encoded task codes (e.g., 1 through k, where k is an integer greater than or equal to two)).
As to Claim 5, Dhuse in combination with Vemulapati teaches:
 wherein the first data source serializes the first data and the second data source serializes the second data in accordance with one of a row-major format or a column-major format (Dhuse, Figue 7, [0132] whereas segmenting information indicates how many rows to segment the data partition into, indicates how many columns to segment the data partition into, [0133-0134] whereas data blocks of the data partition are arranged in rows and columns in a sequential order).

As to Claim 6, Dhuse in combination with Vemulapati teaches:
 wherein the first data source filters the first data and the second data source filters the second data to remove particular data therefrom (Dhuse, Figure 45D, [0358] [0360] [0389] whereas identified one or more data object entries of the selected data object level index node 650 are removed from the selected data object level index node 650).

As to Claim 7, Dhuse in combination with Vemulapati teaches:
 wherein the first data source formats the first data and the second data source formats the second data in accordance with at least one of a delimiter-separated value format, a JavaScript Object Notation format, or a binary format (Vemulapati, [0024] whereas key 204 can be represented as 02.05.1D.FFEE, where the "." is a separator for convenient notation).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Vemulapati and Dhuse are in the same field of endeavor such as hierarchical data storage, data processing – to provide method and system which implement delimiter format (Vemulapati, [0024]).

As to Claim 8, Dhuse in combination with Vemulapati teaches:
(note that, the claim recites perform at least one of, therefore, the examiner requires to select one of the limitation below).
 wherein the first data source is configured to constrain one or more first resources thereof that are utilized to perform at least one of compression of the first data (Dhuse, [0128] whereas data compression); encoding of the first data (Dhuse, [0099] whereas data encoding); (Dhuse, [0281] whereas serialization function, e.g., formatting of the first data; filtering of the first data; serialization of the first data encoding function for storage); or generation of the plurality of first index nodes, and wherein the second data source is configured to constrain one or more second resources thereof that are utilized to perform at least one of: compression of the second data (Dhuse, [0128] whereas data compression); encoding of the second data (Dhuse, [0281] whereas serialization function, e.g., encoding function for storage); formatting of the second data; filtering of the second data; serialization of the second data (Dhuse, [0281] whereas serialization function, e.g., encoding function for storage); or generation of the plurality of second index nodes (Dhuse, [0289] whereas Use of the index node revision field 364 enables generating two or more similar indexes).

As to Claims 9 and 16, Dhuse in combination with Vemulapati teaches:
 wherein said combining comprises: determining that an index node of the index structure and an index node of at least one of the plurality of first index nodes or the plurality of second index nodes have a size below a predetermined threshold (Dhuse, [0375] whereas the processing module determines that the number of data index entries in the one of the two data object level index nodes is less than the entry threshold when there are too few data index entries in the one of the two data object level index nodes); and merging the index node of the index structure and the index node of at least one of the plurality of first index nodes or the plurality of second index nodes (Dhuse, [0375] whereas determining to merge two data object level index nodes includes at least one of a variety of determination approaches).

As to Claims 10 and 17, Dhuse in combination with Vemulapati teaches:
 wherein said combining comprises: determining that a first index node of the index structure and an index node of at least one of the plurality of first index nodes or the plurality of second index nodes comprise a number of duplicate search keys that exceed a predetermined threshold (Dhuse, [0286]); and generating a second index node for the index structure that comprises the duplicate search keys, the second index node referencing the first index node of the index structure and the index node of at least one of the plurality of first index nodes or the plurality of second index nodes (Dhuse, [0317] whereas generates the data index list 456 to include the first boundary data object index key, the second boundary data object index key).
As to Claims 11 and 18, Dhuse in combination with Vemulapati teaches:
 wherein the plurality of first index nodes comprise first location information specifying a location at which each of the plurality of first search keys is stored in a file system maintained by the one or more computing devices, and wherein the plurality of second index nodes comprise second location information specifying a location at which each of the plurality of second search keys is stored in the file system (Dhuse, Figures 40A and 40D-E illustrate plurality of second index nodes, [0434] whereas creating a second entry for a second sub-root index node of the set of the sub-root index nodes to include a second index key and a second DSN address).

As to Claim 12, Dhuse in combination with Vemulapati teaches:
 further comprising: receiving a search query comprising a search key (Vemulapati, [0019] whereas access a stored value using a query key); traversing the index structure for the search key (Vemulapati, Figure 4, [0019] whereas to reach the value corresponding to the query key, the processor can traverse tree data structure 100 to reach a particular leaf node); determining at least one data record from at least one of the first data or the second data that comprises the search key (Vemulapati, [0019]); and returning the at least one data record responsive to the search query (Vemulapati, [0064] whereas processor can access (408) the value in response to the query by traversing the tree data structure to identify a leaf node storing the value using the slot tables in the internal nodes and leaf nodes).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Vemulapati and Dhuse are in the same field of endeavor such as hierarchical data storage, data processing – to provide method and system which implement search key traversal (Vemulapati, [0019]).


Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant's arguments filed 10/07/2021with respect to claims 1-20  have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection for the following reasons:

Issue I:  Applicant argued on pages 8-18 regarding to 101 rejection to claims 1-20 (Remarks/Argument) that the pending claims are not  directed to abstract idea and also provide for significantly more than abstract ideas, and also the pending claims provide an inventive concept in the 2019 Guideline indicates patent eligible subject matter. 
Response I:  After review and consideration the examiner respectfully disagrees  and submits that the pending claims recites limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular,  the  independent claims 1, 13 and 19 only recites one additional element – using one or more computing device to perform the receiving, combining steps.  The computing devices in those steps is recited at a high-level of generality (i.e., as a computing device, processor, memory performing a generic computer function of returning a list/organizing data/information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to  significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the receiving, combining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-12, 14-18 and 20 are rejected for the same reasons because of dependent on the base claim 1, 13 and 19.  (Applicant can further see more detail at the above) 

Accordingly, the claims 1-20 are not patent eligible.

Issue II:  Applicant argued on page 19 (Remarks/Argument) that the combination of Dhuse and Vemulapati fails do disclose “receiving, from a first data source communicatively coupled to the one or more computing devices via a network, first data and a plurality of first index nodes that are generated by the first data source, each index node of the plurality of first index nodes comprising a plurality of first search keys corresponding to the first data; 
receiving, from a second data source, communicatively coupled to the one or more computing devices via a network, second data and a plurality of second index nodes that are generated by the second data source, each index node of the plurality of second index nodes comprising a plurality of second search keys corresponding to the second data.
Response II:  The examiner respectfully disagrees and submits “receiving, from a first data source communicatively coupled to the one or more computing devices via a network, first data and a plurality of first index nodes that are generated by the first data source, each index node of the plurality of first index nodes comprising a plurality of first search keys corresponding to the first data (Dhuse, Figure 40A illustrates a plurality of first index node in conjunction with Figures 40D  and 41B, whereas Figure 40D illustrates index structure includes three leaf nodes and three index nodes [0297], whereas Figure 41B illustrates search module 450 [0312-0313]) (the examiner asserts that each node that generate by different source), and further see figs. 44A-44C, associating with texts description, [0305-0308], “…plurality of leaf nodes 432-438 includes a corresponding plurality of data object index keys that is ordered in accordance with ordering of attributes of an attribute category where a data object index key of the plurality of data object index keys uniquely identifies one of a plurality of data objects in accordance with the attribute category…”); 
receiving, from a second data source, communicatively coupled to the one or more computing devices via a network, second data and a plurality of second index nodes that are generated by the second data source, each index node of the plurality of second index nodes comprising a plurality of second search keys corresponding to the second data (Dhuse, Figure 40A illustrates a plurality of second index node in conjunction with Figure 40D illustrates index structure includes three leaf nodes and three index nodes [0297], whereas Figure 41B illustrates search module 450 [0312-0313])” and further see see figs. 44A-44C, associating with texts description, [0305-0308], “…plurality of leaf nodes 432-438 includes a corresponding plurality of data object index keys that is ordered in accordance with ordering of attributes of an attribute category where a data object index key of the plurality of data object index keys uniquely identifies one of a plurality of data objects in accordance with the attribute category…”).

Issue III:  Applicant continues to argued on page 19 (Remarks/Argument) that the combination of Dhuse and Vemulapati fails to disclose “receive index nodes that were generated from different data sources and received from different data sources via network, or that the received indexes nodes are combined with an index structure maintained by the one or more computing devices”.

Response III:  Note that the language of “receive index nodes that were generated from different data sources and received from different data sources via network, or that the received indexes nodes are combined with an index structure maintained by the one or more computing devices” have not recites in the claim yet.  However. the examiner respectfully submits (Dhuyse, figs. 1 [0092-0095] disclose different source and different network device, and further more see fig. 5, for different network.  The examiner further submits [0364], [0377-0378] for combining/merge index nodes with an index structure. . 
For these reasons the rejection is maintains 

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants'  disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants'  invention with respect to create a global index structure, and merge multiple nodes to the index structure for retrieving search keys which increasing the speed query/search results.

a.	 Yamazaki et al. (US PGPUB 2018/0341672, hereafter Yamazaki); “DISTRIBUTED DATA MANAGEMENT PROGRAM, DISTRIBUTED DATA MANAGEMENT METHOD, AND DISTRIBUTED DATA MANAGEMENT APPARATUS”.
Yamazaki teaches nodes index (fig. 1) and [0072] and [0084].
Yamazaki further disclose merge plurality of node index [0070-0074],  and further see [0185]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163